UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7712


DANIEL MCRAE, Federal Detainee,

                Plaintiff - Appellant,

          v.

CONMED, Charles City Detention Center,

                Defendant – Appellee,

          and

NANCY SIDOROWICZ, a/k/a Nancy, P.A., Nurse,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-01347-AW)


Submitted:   November 28, 2012             Decided:   December 12, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel McRae, Appellant Pro Se.    Thomas Althauser, ECCLESTON &
WOLF, PC, Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel    McRae   seeks    to   appeal   the    district     court’s

order granting Appellee’s motion to dismiss the claims against

Appellee.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,     28   U.S.C.   § 1292   (2006);     Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order McRae seeks to appeal is neither a final

order   nor    an     appealable    interlocutory     or    collateral     order.

Accordingly, we grant Appellee’s motion to dismiss the appeal

for   lack    of    jurisdiction.       We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         DISMISSED




                                        2